Case 1:19-cv-01301-RLM Document 28-11 Filed 07/12/19 Page 1 of 23 PageID #: 206




                         EXHIBIT I
Case
  Case
     1:19-cv-01301-RLM
        1:19-cv-01301-RLMDocument
                           Document
                                  28-11
                                    24 Filed
                                        Filed 06/18/19
                                              07/12/19 Page
                                                       Page 12 of
                                                               of 923PageID
                                                                      PageID#:#:77207



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------------x
 VANESSA WICKHAM,
                                                                          CASE NO. 1:19-CV-01301 (RLM)
                                             Plaintiff,
                                                                          AMENDED COMPLAINT
         -against-
                                                                          JURY TRIAL DEMANDED
 PHILADELPHIA INDEMNITY INSURANCE
 COMPANY,

                                              Defendants.
 ---------------------------------------------------------------------x
          Plaintiff, by her attorneys, Jaroslawicz & Jaros PLLC, complaining of the defendant,

 upon information and belief, alleges as follows:

                                                 THE PARTIES

         1.       At all times hereinafter mentioned, plaintiff is a citizen of the State of New York.

         2.       At all times hereinafter mentioned, defendant PHILADELPHIA INDEMNITY

 INSURANCE COMPANY is a corporation, duly organized and existing under and by virtue of

 the laws of the State of Pennsylvania.

         3.       At all times hereinafter mentioned, defendant PHILADELPHIA INDEMNITY

 INSURANCE COMPANY is an insurance company with its principal place of business at One

 Bala Plaza, Suite 100, Bala Cynwyd, Pennsylvania 19004.

         4.       At all times hereinafter mentioned, defendant PHILADELPHIA INDEMNITY

 INSURANCE COMPANY was and is authorized to sell insurance, including automobile

 insurance, in the State of New York, and therefore can be sued here.

         5.       At all times hereinafter mentioned, defendant PHILADELPHIA INDEMNITY

 INSURANCE COMPANY sells insurance, including automobile insurance, in the State of New

 York.
Case
  Case
     1:19-cv-01301-RLM
        1:19-cv-01301-RLMDocument
                           Document
                                  28-11
                                    24 Filed
                                        Filed 06/18/19
                                              07/12/19 Page
                                                       Page 23 of
                                                               of 923PageID
                                                                      PageID#:#:78208



                                   JURISDICTION AND VENUE

         6.      That the amount in controversy exceeds the sum of $100,000, exclusive of interest

 and costs.

         7.      That this Court has jurisdiction over the parties by reason of diversity of

 citizenship and the amount in controversy, pursuant to 28 U.S.C. 1332.

         8.      Venue is properly placed in the United States District Court for the Eastern

 District of New York since the occurrence took place here, the defendant PHILADELPHIA

 INDEMNITY INSURANCE COMPANY does business here, the witnesses are located here, and

 this is the most convenient place for the trial of this action.

                                    THE UNDERLYING FACTS

         9.      At all times hereinafter mentioned, defendant PHILADELPHIA INDEMNITY

 INSURANCE COMPANY sold an automobile insurance policy which provided coverage to

 plaintiff, policy number PHPK1511867.

         10.     On or about October 23, 2016, plaintiff was seriously injured when the vehicle

 she was driving was rear-ended at the intersection of Cypress Avenue and Gates Avenue in the

 State of New York, County of Queens, due to the recklessness, carelessness and negligence of

 Alan Maruna.

         11.     Due to Alan Maruna’s recklessness, carelessness and negligence, plaintiff was

 caused to suffer severe and permanent personal injuries, including traumatic brain injury;

 memory and cognitive difficulties; depression, anxiety, worry, difficulty sleeping, crying spells,

 difficulty with sitting, standing, walking, or bending; burning, aching, sharp pain in back and

 neck; atrophy in the left lateral orbitofrontal, right middle temporal, and inferior temporal

 regions; required and will require in the future cognitive remediation therapy; desiccation of the
Case
  Case
     1:19-cv-01301-RLM
        1:19-cv-01301-RLMDocument
                           Document
                                  28-11
                                    24 Filed
                                        Filed 06/18/19
                                              07/12/19 Page
                                                       Page 34 of
                                                               of 923PageID
                                                                      PageID#:#:79209



 L5-S1 disc space; cervicalgia, radiating pain into right arm and both legs; radiculopathy of

 cervical spine and lumbar region; pars defect of L5; impingement syndrome left shoulder;

 required L5-S1 transforaminal interbody fusion, L5-S1 posterior nonsegmental instrumentation,

 L5-S1 posterolateral intertransverse fusion, L5-S1 biomechanical interbody device, and

 fluoroscopy-guided bone marrow aspiration on April 27, 2018; extreme pain and suffering,

 mental anguish and distress; plaintiff required hospital and medical care and will require such

 care and treatment in the future, all of which damages are permanent in nature and continuing

 into the future.

         12.        On November 10, 2016, Plaintiff commenced an action against Francis P. Maruna

 (the owner of the vehicle) and Alan Maruna (collectively the “Maruna Defendants”), in Supreme

 Court, Kings County, Vanessa Wickham v. Francis P. Maruna, Index No. 519906/2016.

         13.        By Order dated March 14, 2018, the Supreme Court, Kings County, granted

 plaintiff summary judgment against defendants on the issue of liability. A copy of the Order is

 annexed hereto as Exhibit A.

         14.        The Maruna Defendants were insured by Safeco Insurance (“Safeco”) under

 policy number K3027533 with bodily injury policy limits of $100,000 each person.

         15.        Prior to trial, Safeco offered to settle the aforementioned motor vehicle accident

 for $100,000, the full underlying Safeco policy limits, and notice was given to the defendant of

 the offer to settle and that plaintiff intended to pursue Underinsured benefits under her policy

 (Exhibit B).

         16.        Pursuant to the consent of defendant PHILADELPHIA INDEMNITY

 INSURANCE COMPANY, the underlying action was settled for $100,000. A copy of the

 settlement check is annexed hereto as Exhibit C.
Case
  Case
     1:19-cv-01301-RLM
        1:19-cv-01301-RLMDocument
                           Document
                                  28-11
                                    24 Filed
                                        Filed 06/18/19
                                              07/12/19 Page
                                                       Page 45 of
                                                               of 923PageID
                                                                      PageID#:#:80210



           17.   At the time of the motor vehicle accident, plaintiff was operating a vehicle owned

 by Breaking Ground Housing Development Fund Corporation.

           18.   Under Breaking Ground Housing Development Fund Corporation’s Business

 Auto Policy, the underinsured/uninsured motorist coverage limits are $1,000,000 (Exhibit D).

           19.   By letter dated December 10, 2018 plaintiff demanded that PHILADELPHIA

 INDEMNITY INSURANCE COMPANY tender the full under-insurance policy limits.

           20.   Prior to December 10, 2018, and at least as early as November 17, 2016,

 PHILADELPHIA          INDEMNITY         INSURANCE         COMPANY         was    regularly    provided

 authorizations to obtain medical records and other information pertaining to Plaintiff yet failed

 and/or refused to evaluate, investigate, and adjust the claim in good faith including, but not

 limited to, requesting a physical exam or an examination under oath.

           21.   PHILADELPHIA INDEMNITY INSURANCE COMPANY responded to the

 tender request by email on December 10, 2018 advising that there would be a delay in response

 pending receipt of medical records, despite having been provided authorizations for medical

 records since 2017.

           22.   Since December 10, 2018, PHILADELPHIA INDEMNITY INSURANCE

 COMPANY has refused to return phone calls and has failed to make any offer whatsoever

 concerning the under-insurance benefits under the policy, thereby forcing plaintiff to file this

 action.

           23.   That plaintiff in this action is not seeking to recover any monies which are paid or

 should be paid through No-Fault Insurance.

           24.   If the plaintiff executes a release in this action, plaintiff does not intend to release

 any claims by any insurance carrier for any monies paid for no-fault benefits or any claims for
Case
  Case
     1:19-cv-01301-RLM
        1:19-cv-01301-RLMDocument
                           Document
                                  28-11
                                    24 Filed
                                        Filed 06/18/19
                                              07/12/19 Page
                                                       Page 56 of
                                                               of 923PageID
                                                                      PageID#:#:81211



 subrogation or any claims other than the plaintiff's own claims for pain and suffering and the

 amount of special damages exceeding those paid under No-Fault.

                          AS AND FOR A FIRST CLAIM FOR RELIEF

         25.      Defendant, by its agents, servants and/ or employees, have refused to make

 payment pursuant to the terms of the underinsurance provisions of the insurance contract, and

 has breached the contract of insurance with the plaintiff.

         26.      By reason of the foregoing, plaintiff has been damaged in that she has been

 unable to obtain the underinsurance benefits to which she is rightfully entitled, has been required

 to incur expenses for attorney's fees and disbursements, has lost interest on and the benefit of the

 money and has been otherwise damaged.

         27.      By reason of the foregoing, plaintiff is entitled to recover all of her damages from

 the defendant.

                         AS AND FOR A SECOND CLAIM FOR RELIEF

         28.      Plaintiff hereby repeats, reiterates and realleges each of the foregoing allegations

 with the same force and effect as if more fully set forth at length herein.

         29.      Defendant, by its agents, servants and/ or employees, were reckless, careless and

 negligent in breaching the duty to investigate and pay Plaintiff’s claim in good faith and refusing

 to make payment pursuant to the terms of the underinsurance provisions of the insurance

 contract, in failing to respond to plaintiff, in forcing plaintiff to be deprived of the insurance

 proceeds to which she is entitled, in failing to pay the claim within a reasonable time, and

 Defendant has violated the insurance contract and breached the covenant of good faith and fair

 dealing by not investigating and paying in good-faith the underinsurance benefits to which she is

 entitled.
Case
  Case
     1:19-cv-01301-RLM
        1:19-cv-01301-RLMDocument
                           Document
                                  28-11
                                    24 Filed
                                        Filed 06/18/19
                                              07/12/19 Page
                                                       Page 67 of
                                                               of 923PageID
                                                                      PageID#:#:82212



          30.     By reason of the foregoing, plaintiff has been damaged in that she has been

 unable to obtain the underinsurance benefits to which she is rightfully entitled, has been required

 to incur unnecessary expenses for attorney's fees and disbursements, has lost interest on the

 money and has been otherwise damaged, all of which damages were reasonably foreseeable.

          31.     By reason of the foregoing, plaintiff is entitled to recover all of her damages from

 the defendant.

                          AS AND FOR A THIRD CLAIM FOR RELIEF

          32.     Plaintiff hereby repeats, reiterates and realleges each of the foregoing allegations

 with the same force and effect as if more fully set forth at length herein.

          33.     New York General Business Law § 349 prohibits “deceptive acts or practices in

 the conduct of any business, trade or commerce or in the furnishing of any service” in New York

 State.

          34.     By providing automobile insurance, Defendant conducts “business” or provides a

 “service” within the meaning of New York General Business Law § 349.

          35.     Defendant has engaged in deceptive acts and practices in the conduct of its

 business or provision of its services, in violation of New York General Business Law § 349, by

 accepting premiums for automobile insurance policies with underinsured/uninsured coverage

 with the representation that the plaintiff and others would be provided with under-insurance

 benefits.

          36.     Upon information and belief, the Defendant follows a pattern and scheme of

 refusing to pay under-insurance benefits on policies that provide underinsured/uninsured

 motorist coverage policy limits of $1,000,000 or more.
Case
  Case
     1:19-cv-01301-RLM
        1:19-cv-01301-RLMDocument
                           Document
                                  28-11
                                    24 Filed
                                        Filed 06/18/19
                                              07/12/19 Page
                                                       Page 78 of
                                                               of 923PageID
                                                                      PageID#:#:83213



        37.     The Defendant routinely refuses to pay under-insurance benefits without any

 legitimate basis and deprives injured persons of benefits to which they are entitled and for which

 higher premiums were paid. Even a cursory search of the New York State Court docket since

 2018 indicates that there are numerous ongoing matters against Defendant involving the same or

 similar facts alleging that Defendant refuses to pay underinsured/uninsured motorist coverage

 benefits in the State of New York: (1) Americo Paolucci v. Philadelphia Indemnity Insurance

 Company et al., Sup. Ct., Erie Cty, Index No. 800822/2018 (alleging Defendant failed to comply

 with demands under the policy); (2) Andrea Cornachio v. Philadelphia Indemnity Insurance

 Company, Sup. Ct., Bronx Cty., Index No. 22039/2018E (alleging Defendant failed and refused

 to adjust and pay the full value of Plaintiff’s claim); (3) Bonnie R. Schreiber v. Philadelphia

 Indemnity Insurance Company et al., Sup. Ct., Suffolk Cty., Index No. 616641/2018 (alleging

 Defendant failed to adjust an uninsured/underinsured motorist benefits claim); (4) Miguel Abad

 v. Philadelphia Indemnity Insurance Company et al., Sup. Ct., Bronx Cty., Index No.

 23068/2018E (alleging Defendant failed and neglected to make any adjustments of plaintiff’s

 claim uninsured/underinsured motorist benefits); (5) Sidartha G. Persaud v. Philadelphia

 Indemnity Insurance Company, Sup. Ct., Qns. Cty., Index No. 712222/2018 (alleging that

 Defendant wholly refused, failed and neglected to make any adjustments of Plaintiff’s claim);

 and (6) Tracie L. Zajac, Sup. Ct., Erie Cty., Index No. 802584/2019 (alleging that “[d]espite

 having been provided with voluminous information upon which to evaluate the said claim, as

 well as sufficient time to evaluate the claim” Defendant failed to compensate plaintiff).

        38.     Defendant anticipates that most persons will go away, will not hire a lawyer and

 the defendant will therefore be the beneficiary of the benefits which should be rightfully paid

 pursuant to the contract of insurance and/or if a claim is finally made it can be settled for less
Case
  Case
     1:19-cv-01301-RLM
        1:19-cv-01301-RLMDocument
                           Document
                                  28-11
                                    24 Filed
                                        Filed 06/18/19
                                              07/12/19 Page
                                                       Page 89 of
                                                               of 923PageID
                                                                      PageID#:#:84214



 than the amount due. Defendant ignores claims and claim communications until a plaintiff is

 forced to file suit and incur substantial expenses and legal fees in order to obtain benefits of

 underinsured/uninsured coverage, thereby depleting the actual coverage afforded and represented

 under the terms of the policy.

        39.     Upon information and belief, Defendant targets individuals that qualify as insured

 persons under automobile policies which provide underinsured/uninsured coverage of

 $1,000,000 or more.

        40.     Defendant’s deceptive acts and practices were consumer oriented conduct in that

 they were designed to mislead consumers into believing that they would be provided

 underinsured/uninsured coverage when, in reality, Defendant had no intention of paying claims

 and/or forcing insured persons to hire lawyers, file lawsuits, and expend substantial sums of

 money in the hope that claimants would either go away or accept reduced payments under the

 policies to forego the time and expense of litigation.

        41.     As a consumer of Defendant’s business or provisions of services, Plaintiff was

 deceived and injured by Defendant’s deceptive acts and practices and Plaintiff has suffered loss

 independent from Defendant’s failure to deliver contracted services including, but not limited to,

 substantial litigation fees and expenses, loss of use and deprived of the benefit of the proceeds of

 the policy to which Plaintiff is entitled, emotional distress, further complication, exacerbation,

 and aggravation of injuries suffered, and other suffering due to Defendant’s conduct.

        42.     Defendant’s conduct is in bad faith and constitutes a deceptive act and practice

 upon the plaintiff and the public in violation of Section 349 of the General Business Law of the

 State of New York.
Case
   Case
     1:19-cv-01301-RLM
        1:19-cv-01301-RLM
                        Document
                           Document
                                 28-11
                                    24 Filed
                                       Filed 07/12/19
                                             06/18/19 Page
                                                      Page 10
                                                           9 ofof923
                                                                   PageID
                                                                     PageID
                                                                          #: #:
                                                                             85215



        43.     By reason of the foregoing, plaintiff is entitled to recover all of her damages from

 the defendant, including treble damages, interest, costs and attorneys’ fees.

        WHEREFORE, plaintiff demands judgment against the defendants to recover all

 damages, all together with the costs and disbursements of this action.



                                                      JAROSLAWICZ & JAROS PLLC
                                                      Attorneys for Plaintiff
                                                      225 Broadway, 24th Floor
                                                      New York, New York 10007
                                                      (212) 227-2780




                                               By:
                                                      Thomas J. Miller
                                                                                INDEX NO. 519906/2016
        Case
          Case
NYSCEF DOC.  1:19-cv-01301-RLM
            NO. 1:19-cv-01301-RLM
                28               Document
                                   Document
                                          28-11
                                            24-1   Filed
                                                    Filed07/12/19
                                                          06/18/19 Page
                                                                    Page11
                                                                         1RECEIVED
                                                                           of 1
                                                                              23PageID
                                                                                 PageID#:#:86
                                                                                    NYSCEF: 216
                                                                                              03/21/2018




                                             1 of 1
      Case
        Case
           1:19-cv-01301-RLM
              1:19-cv-01301-RLMDocument
                                 Document
                                        28-11
                                          24-2 Filed
                                                Filed07/12/19
                                                      06/18/19 Page
                                                                Page12
                                                                     1 of 1
                                                                          23PageID
                                                                             PageID#:#:87
                                                                                        217

Thomas J. Miller
From:                        Thomas J. Miller
Sent:                        Wednesday, October 17, 2018 4:41 PM
To:                          'Christina.Coles@phly.com'
Subject:                     Vanessa Wickham - Your Claim No. 1033151
Attachments:                 090176d193553391,999.pdf


Dear Christina,

Pursuant to our discussion on today’s date and further to our previous communications concerning this matter, please
be advised that Safeco Insurance has tendered the $100,000 policy limit as settlement in the above‐referenced matter.

As we have not received a copy of Policy No. PHPK1511867, we are requesting Philadelphia Insurance Companies
consent to settle for the $100,000 policy limit, to the extent the applicable policy may require such consent. A copy of
the Safeco Insurance letter tendering the policy is attached herewith.

Please provide us with a copy of Policy No. PHPK1511867 and please advise whether anything else is required under
such policy prior to proceeding forward with settlement.

Thank you,

Tom Miller

Thomas J. Miller
Jaroslawicz and Jaros PLLC
225 Broadway 24th Floor
New York, NY 10007
(212) 227‐2780




Notice: This communication, including attachments, may contain information that is confidential and protected by the
attorney/client or other privileges. It constitutes non‐public information intended to be conveyed only to the designated
recipient(s). If the reader or recipient of this communication is not the intended recipient, an employee or agent of the
intended recipient who is responsible for delivering it to the intended recipient, or you believe you have received this
communication in error, please notify the sender immediately by telephone and return this communication, including
attachments, to the sender via mail. The unauthorized use, dissemination, distribution, or reproduction of this
communication, including attachments, is prohibited and may be unlawful. Receipt by anyone other than the intended
recipient(s) is not a waiver of any attorney/client or other privilege.




                                                            1
Case
  Case
     1:19-cv-01301-RLM
        1:19-cv-01301-RLMDocument
                           Document
                                  28-11
                                    24-3 Filed
                                          Filed07/12/19
                                                06/18/19 Page
                                                          Page13
                                                               1 of 1
                                                                    23PageID
                                                                       PageID#:#:88
                                                                                  218
     Case
      Case1:19-cv-01301-RLM
            1:19-cv-01301-RLMDocument
                              Document28-11
                                       24-4 Filed
                                            Filed07/12/19
                                                  06/18/19 Page
                                                           Page14
                                                                1 of
                                                                   of10
                                                                      23PageID
                                                                        PageID#:
                                                                               #:89
                                                                                  219




PO Box 950, Bala Cynwyd, PA 19004                                                               Christina Coles
Phone: 800.765.9749 ● Fax: 800.685.9238                                                    Sr. Claims Examiner
www.phly.com                                                                                   Phone ext: 7841
                                                                              Email: Christina.Coles@phly.com


       October 22, 2018




       Jaroslawicz and Jaros PLLC
       225 Broadway 24th Floor
       New York, NY 10007

       Sent Via: EMAIL


       RE:             Our Claim Number:    1033151
                       Date of Loss:        10/23/2016
                       Our Insured:         Breaking Ground Housing
                       Your Client:         Vanessa Wickham


       To Whom It May Concern:

       Philadelphia Indemnity Insurance Company issued a Business Auto Policy to Breaking Ground
       Housing Development Fund Corporation, for policy period 06/30/2016 to 06/30/2017. That
       policy included NY SUM Coverage.

       Please allow this letter to serve as our waiver and consent to settle and release claims against
       Francis P. Maruna and Alan Maruna as they relate to injuries claimed by Vanessa Wickham
       resulting from accident date 10/23/2016 at or near Cypress Avenue Queens, NY.


       If you have any questions please feel free to contact the undersigned at 800-765-8749, ext
       7841.

       Sincerely,

       Christina Coles
       Sr. Claims Examiner



   Philadelphia Insurance Company ▪ Philadelphia Indemnity Insurance Company ▪ Maguire Insurance Agency, Inc
                      Mobile USA Insurance Company ▪ Liberty American Insurance Company
Case
 Case1:19-cv-01301-RLM
       1:19-cv-01301-RLMDocument
                         Document28-11
                                  24-4 Filed
                                       Filed07/12/19
                                             06/18/19 Page
                                                      Page15
                                                           2 of
                                                              of10
                                                                 23PageID
                                                                   PageID#:
                                                                          #:90
                                                                             220



                                                                  Page 2




 Encl: UIM Endorsement
Case
 Case1:19-cv-01301-RLM
       1:19-cv-01301-RLMDocument
                         Document28-11
                                  24-4 Filed
                                       Filed07/12/19
                                             06/18/19 Page
                                                      Page16
                                                           3 of
                                                              of10
                                                                 23PageID
                                                                   PageID#:
                                                                          #:91
                                                                             221
Case
 Case1:19-cv-01301-RLM
       1:19-cv-01301-RLMDocument
                         Document28-11
                                  24-4 Filed
                                       Filed07/12/19
                                             06/18/19 Page
                                                      Page17
                                                           4 of
                                                              of10
                                                                 23PageID
                                                                   PageID#:
                                                                          #:92
                                                                             222
Case
 Case1:19-cv-01301-RLM
       1:19-cv-01301-RLMDocument
                         Document28-11
                                  24-4 Filed
                                       Filed07/12/19
                                             06/18/19 Page
                                                      Page18
                                                           5 of
                                                              of10
                                                                 23PageID
                                                                   PageID#:
                                                                          #:93
                                                                             223
Case
 Case1:19-cv-01301-RLM
       1:19-cv-01301-RLMDocument
                         Document28-11
                                  24-4 Filed
                                       Filed07/12/19
                                             06/18/19 Page
                                                      Page19
                                                           6 of
                                                              of10
                                                                 23PageID
                                                                   PageID#:
                                                                          #:94
                                                                             224
 Case
  Case1:19-cv-01301-RLM
        1:19-cv-01301-RLMDocument
                          Document28-11
                                   24-4 Filed
                                        Filed07/12/19
                                              06/18/19 Page
                                                       Page20
                                                            7 of
                                                               of10
                                                                  23PageID
                                                                    PageID#:
                                                                           #:95
                                                                              225


                                                                                           COMMERCIAL AUTO
                                                                                               CA 31 07 10 13

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                          NEW YORK SUPPLEMENTARY
                          UNINSURED/UNDERINSURED
                          MOTORISTS ENDORSEMENT
We, the company, agree with you, as the named insured, in return for payment of the premium for this coverage,
to provide Supplementary Uninsured/Underinsured Motorists (SUM) coverage, subject to the following terms and
conditions:

INSURING AGREEMENTS                                              b. Bodily Injury
   1. Definitions                                                   The term "bodily injury" means bodily harm,
      For purposes of this SUM endorsement, the                     including sickness, disease or death
      following terms have the following meanings.                  resulting therefrom.
      a. Insured                                                  c. Uninsured Motor Vehicle
           The unqualified term "insured" means:                     The term "uninsured motor vehicle" means
                                                                     a motor vehicle that, through its ownership,
          (1) You, as the named insured and, while                   maintenance or use, results in bodily injury
              residents of the same household, your                  to an insured, and for which:
              spouse and the relatives of either you or
              your spouse;                                          (1) No bodily injury liability insurance policy
                                                                        or bond applies to such vehicle
          (2) Any person while acting in the scope of                   (including a vehicle that was stolen,
              that person's duties for you, except with                 operated      without       the    owner's
              respect to the use and operation by                       permission, or unregistered) at the time
              such person of a motor vehicle not                        of the accident; or
              covered under this policy, where such
              person is:                                            (2) Neither owner nor driver can be
                                                                        identified (including a hit-and-run
             (a) Your employee and you are a fire                       vehicle), and which causes bodily injury
                  department;                                           to an insured by physical contact with
             (b) Your member and you are a fire                         the insured or with a motor vehicle
                  company, as defined in General                        occupied by the insured at the time of
                  Municipal Law section 100;                            the accident, provided that:
             (c) Your employee and you are an                          (a) The insured or someone on the
                  ambulance service, as defined in                         insured's behalf shall have reported
                  Public Health Law section 3001; or                       the accident within 24 hours or as
                                                                           soon as reasonably possible to a
            (d) Your member and you are a
                voluntary ambulance service, as                            police, peace or judicial officer or to
                defined in Public Health Law, section                      the Commissioner of Motor Vehicles
                3001;                                                      and shall have filed with the
                                                                           Company a statement under oath
         (3) Any other person while occupying:                             that the insured or the insured's legal
            (a) A motor vehicle insured for SUM                            representative has a cause or
                under this policy; or                                      causes of action arising out of such
                                                                           accident for damages against a
            (b) Any other motor vehicle while being                        person or persons whose identity is
                operated by you or your spouse; and                        unascertainable, and setting forth the
         (4) Any person, with respect to damages                           facts in support thereof; and
             such person is entitled to recover,
             because of bodily injury to which this
             coverage applies sustained by an
             insured under Paragraph (1), (2) or (3)
             above.




CA 31 07 10 13                       © Insurance Services Office, Inc., 2013                          Page 1 of 5
 Case
  Case1:19-cv-01301-RLM
        1:19-cv-01301-RLMDocument
                          Document28-11
                                   24-4 Filed
                                        Filed07/12/19
                                              06/18/19 Page
                                                       Page21
                                                            8 of
                                                               of10
                                                                  23PageID
                                                                    PageID#:
                                                                           #:96
                                                                              226



           (b) At the request of the Company, the                  d. Occupying
                insured or the insured's legal                        The term "occupying" means in, upon,
                representative makes available for                    entering into, or exiting from a motor
                inspection the automobile the                         vehicle.
                insured was occupying at the time of
                the accident; or                                   e. State
        (3) There is a bodily injury liability insurance               The term "state" includes the District of
            coverage or bond applicable to such                        Columbia, a territory or possession of the
            motor vehicle at the time of the accident,                 United States, and a province of Canada.
            but:                                                2. Damages For Bodily Injury Caused By
           (a) The amount of such insurance                        Uninsured Motor Vehicles
                coverage or bond is less than the                  We will pay all sums that the insured or the
                third-party bodily injury liability limit          insured's legal representative shall be legally
                of this policy; or                                 entitled to recover as damages from the owner
           (b) The amount of such insurance                        or operator of an uninsured motor vehicle
                coverage or bond has been reduced,                 because of bodily injury sustained by the
                by payments to other persons injured               insured, caused by an accident arising out of
                in the accident, to an amount less                 such uninsured motor vehicle's ownership,
                than the third-party bodily injury                 maintenance or use, subject to the Exclusions,
                liability limit of this policy; or                 Conditions, Limits and other provisions of this
                                                                   SUM endorsement.
           (c) The insurer writing such insurance
                coverage or bond denies coverage,               3. SUM Coverage Period And Territory
                or such insurer is or becomes                      This SUM coverage applies only to accidents
                insolvent.                                         that occur:
         The term "uninsured motor vehicle" does                   a. During the policy period shown in the
         not include a motor vehicle that is:                         Declarations; and
        (1) Insured under the liability coverage of                b. In the United States, its territories or
            this policy; or                                           possessions, or Canada.
        (2) Owned by you, as the named insured,              EXCLUSIONS
            or your spouse residing in your                  This SUM coverage does not apply:
            household; or
                                                                1. To bodily injury to an insured, including care or
        (3) Self-insured within the meaning of the
                                                                   loss of services recoverable by an insured, if
            financial responsibility law of the state in
                                                                   such      insured,    such     insured's    legal
            which the motor vehicle is registered, or              representatives, or any person entitled to
            any similar state or federal law, to the               payment under this coverage, without our
            extent that the required amount of such                written consent, settles any lawsuit against any
            coverage is equal to, or greater than,                 person or organization that may be legally
            the third-party bodily injury liability limits         liable for such injury, care or loss of services,
            of this policy; or                                     but this provision shall be subject to Condition
        (4) Owned by the United States of America,                 10.
            Canada, a state, a political subdivision            2. To bodily injury to an insured incurred while
            of any such government, or an agency                   occupying a motor vehicle owned by that
            of any of the foregoing; or                            insured, if such motor vehicle is not insured for
        (5) A land motor vehicle or trailer, while                 SUM coverage by the policy under which a
            located for use as a residence or                      claim is made, or is not a newly acquired or
            premises and not as a vehicle, or while                replacement motor vehicle covered under the
            operated on rails or crawler-treads; or                terms of this policy.
        (6) A farm type vehicle or equipment                    3. For non-economic loss, resulting from bodily
            designed for use principally off public                injury to an insured and arising from an
            roads, except while actually upon public               accident in New York State, unless the insured
            roads.                                                 has sustained serious injury as defined in
                                                                   Section 5102(d) of the New York Insurance
                                                                   Law.




Page 2 of 5                            © Insurance Services Office, Inc., 2013                     CA 31 07 10 13
 Case
  Case1:19-cv-01301-RLM
        1:19-cv-01301-RLMDocument
                          Document28-11
                                   24-4 Filed
                                        Filed07/12/19
                                              06/18/19 Page
                                                       Page22
                                                            9 of
                                                               of10
                                                                  23PageID
                                                                    PageID#:
                                                                           #:97
                                                                              227



CONDITIONS                                                         b. If the bodily injury results in death, we will
   1. Policy Provisions                                               provide a SUM limit of the higher of the
                                                                      SUM limit stated in the Declarations, or
      None of the Insuring Agreements, Exclusions                     $50,000 for such bodily injury resulting in
      or Conditions of the policy shall apply to this                 death sustained by one person as the result
      SUM coverage except: "Duties In The Event Of                    of any one accident and, subject to this per
      Accident, Claim, Suit Or Loss"; "Fraud"; and                    person limit, $100,000 for such bodily injury
      "Ending This Policy" if applicable.                             resulting in death sustained by two or more
   2. Notice And Proof Of Claim                                       persons as the result of any one accident.
      As soon as practicable, the insured or other              6. Maximum SUM Payments
      person making claim shall give us written                    Regardless of the number of insureds, our
      notice of claim under this SUM coverage.                     maximum        payment      under     this  SUM
      As soon as practicable after our written                     endorsement shall be the difference between:
      request, the insured or other person making                  a. The SUM limit; and
      claim shall give us written proof of claim, under
      oath if required, including full particulars of the          b. The motor vehicle bodily injury liability
      nature and extent of the injuries, treatment,                    insurance or bond payments received by
      and other details we need to determine the                       the insured or the insured's legal
      SUM amount payable.                                              representative, from or on behalf of all
                                                                       persons that may be legally liable for the
      The insured and every other person making                        bodily injury sustained by the insured.
      claim hereunder shall, as may reasonably be
      required, submit to examinations under oath by               The SUM limit shown on the Declarations is
      any person we name and subscribe the same.                   the amount of coverage for all damages due to
      Proof of claim shall be made upon forms we                   bodily injury in any one accident.
      furnish unless we fail to furnish such forms              7. Non-Stacking
      within 15 days after receiving notice of claim.              Regardless of the number of vehicles involved,
   3. Medical Reports                                              persons covered, claims made, vehicles or
      The insured shall submit to physical                         premiums shown in this policy, or premium
      examinations by physicians we select when                    paid, the limits, whether for uninsured motorists
      and as often as we may reasonably require.                   coverage              or            supplementary
      The insured, or in the event of the insured's                uninsured/underinsured motorists coverage,
      incapacity, such insured's legal representative              shall never be added together or combined for
      (or in the event of such insured's death, the                two or more vehicles to determine the extent of
      insured's legal representative or the person or              insurance coverage available to an insured
      persons entitled to sue therefor), shall upon                injured in the same accident.
      each request from us authorize us to obtain               8. Priority Of Coverage
      relevant medical reports and copies of relevant              If an insured is entitled to uninsured motorists
      records.                                                     coverage              or            supplementary
   4. Notice Of Legal Action                                       uninsured/underinsured motorists coverage
      If the insured or such insured's legal                       under more than one policy, the maximum
      representative brings any lawsuit against any                amount such insured may recover shall not
      person or organization legally responsible for               exceed the highest limit of such coverage for
      the use of a motor vehicle involved in the                   any one vehicle under any one policy, and the
      accident, a copy of the summons and                          following order of priority shall apply:
      complaint or other process served in                         a. A policy covering a motor vehicle occupied
      connection with the lawsuit shall be forwarded                   by the injured person at the time of the
      immediately to us by the insured or the                          accident;
      insured's legal representative.                              b. A policy covering a motor vehicle not
   5. SUM Limit                                                        involved in the accident under which the
      The SUM limit payable under this SUM                             injured person is a named insured; and
      endorsement shall be:                                        c. A policy covering a motor vehicle not
      a. The SUM limit stated in the Declarations; or                  involved in the accident under which the
                                                                       injured person is an insured other than a
                                                                       named insured.




CA 31 07 10 13                         © Insurance Services Office, Inc., 2013                         Page 3 of 5
 Case
  Case1:19-cv-01301-RLM
       1:19-cv-01301-RLM Document
                          Document28-11
                                   24-4 Filed 06/18/19
                                              07/12/19 Page 10
                                                            23 of 10
                                                                  23 PageID #: 98
                                                                               228



      Coverage available under a lower priority               12. Arbitration
      policy applies only to the extent that it exceeds           If any insured making claim under this SUM
      the coverage of a higher priority policy.                   coverage and we do not agree that such
   9. Exhaustion Required                                         insured is legally entitled to recover damages
      Except as provided in Condition 10., we will                from the owner or operator of an uninsured
      pay under this SUM coverage only after the                  motor vehicle because of bodily injury
      limits of liability have been used up under all             sustained by the insured, or do not agree as to
      motor vehicle bodily injury liability insurance             the amount of payment that may be owing
      policies or bonds applicable at the time of the             under this SUM coverage, then, at the option
      accident in regard to any one person who may                and upon written demand of such insured, the
      be legally liable for the bodily injury sustained           matter or matters upon which such insured and
      by the insured.                                             we do not agree shall be settled by arbitration,
                                                                  administered by the American Arbitration
  10. Release Or Advance                                          Association, pursuant to procedures prescribed
      In accidents involving the insured and one or               or approved by the Superintendent of Financial
      more negligent parties, if such insured settles             Services for this purpose.
      with any such party for the available limit of the          If, however, the maximum amount of SUM
      motor vehicle bodily injury liability coverage of           coverage provided by this endorsement equals
      such party, release may be executed with such               the amount of coverage required to be
      party after thirty calendar days actual written             provided by section 3420(f)(1) of the New York
      notice to us, unless within this time period we             Insurance Law and Article 6 or 8 of the New
      agree to advance such settlement amounts to                 York Vehicle and Traffic Law, then such
      the insured in return for the cooperation of the            disagreement shall be settled by such
      insured in our lawsuit on behalf of the insured.            arbitration procedures upon written demand of
      We shall have a right to the proceeds of any                either the insured or us.
      such lawsuit equal to the amount advanced to                Judgment upon the award rendered by the
      the insured and any additional amounts paid                 arbitrator may be entered in any court having
      under this SUM coverage. Any excess above                   jurisdiction thereof, and any such insured and
      those amounts shall be paid to the insured.                 we each agree to be bound by any award
      An insured shall not otherwise settle with any              made by the arbitrator as to this SUM
      negligent party, without our written consent,               coverage. For purposes of this Condition, the
      such that our rights would be impaired.                     term "insured" includes any person authorized
                                                                  to act on behalf of the insured.
  11. Non-Duplication
      This SUM coverage shall not duplicate any of            13. Subrogation
      the following:                                              If we make a payment under this SUM
      a. Benefits        payable    under       workers'          coverage, we have the right to recover the
          compensation or other similar laws;                     amount of this payment from any person
                                                                  legally responsible for the bodily injury or loss
      b. Non-occupational disability benefits under               of the person to whom, or for whose benefit,
          article nine of the Workers' Compensation               such payment was made to the extent of the
          Law or other similar law;                               payment. The insured or any person acting on
      c. Any amounts recovered or recoverable                     behalf of the insured must do whatever is
         pursuant to article fifty-one of the New York            necessary to transfer this right of recovery to
         Insurance Law or any similar motor vehicle               us. Except as permitted by Condition 10., such
         insurance payable without regard to fault;               person shall do nothing to prejudice this right.
      d. Any valid or collectible motor vehicle               14. Payment Of Loss By Company
         medical payments insurance; or                           We shall pay any amount due under this SUM
      e. Any amounts recovered as bodily injury                   coverage to the insured or, at our option, to a
         damages from sources other than motor                    person authorized by law to receive such
         vehicle bodily injury liability insurance                payment or to a person legally entitled to
         policies or bonds.                                       recover the damages which the payment
                                                                  represents.




Page 4 of 5                           © Insurance Services Office, Inc., 2013                     CA 31 07 10 13
